Darrell Hickman, Justice, dissenting. I believe the ordinance in this case does impose a fee based upon income, and I would uphold the chancery court. In the case of Davies v. Hot Springs, 141 Ark. 521, 217 S.W. 769 (1920), we held that such an ordinance was invalid. Obviously, a service station with more than three pumps has more income than a service station with one pump. Why shouldn’t the city impose a tax on someone operating just a service station rather than on the number of pumps? The same is true regarding all the other suspect categories. I do note in passing that fortune tellers are still out of favor with the law. In White, County Treasurer v. Adams, 233 Ark. 241, 343 S.W.2d 793 (1961), we upheld a privilege tax of $100 a week payable to the county levied against fortune tellers. Fortune tellers have to pay $1,220 to tell fortunes in Mountain Home. This is more than it costs a bank with more than fifty million in assets to do business. I would affirm the chancellor. Purtle and Hollingsworth, JJ., join in this dissent.